Under the finding the defendant, Joseph T. Hubbard, on December 6th, 1924, held the record title to certain land in Connecticut, subject to certain small mortgages not involved in this action. On that day he contracted, by a written agreement with Beers, the plaintiff, to sell him the land for $30,000; at that time Beers knew nothing of any claim of Hubbard's wife to any actual or constructive interest in the land.
On December 29th, 1924, Hubbard executed a mortgage to his wife, Annis B. Hubbard, for $25,000, upon this land. At that time Hubbard owed his wife that sum. His wife then knew of his agreement to sell the land to Beers, and that Beers had paid $5,000 upon the purchase price. It is the law in this State, that if one, with full knowledge that the owner of land has contracted to sell it to another, takes title to it, he takes title subject to all the equities of him who has contracted to purchase it. Shelinsky v. Foster, 87 Conn. 90,87 A. 35. The judgment rendered is in compliance with this rule of law.
   There is no error.